                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION
                                                                           MDL No. 2437
                                                                           13-MD-2437
 THIS DOCUMENT RELATES TO:

 All Indirect Purchaser Actions


                                                             ORDER

          AND NOW this 19th day of March, 2019, for the reasons stated in the foregoing

Memorandum, it is hereby ORDERED that the Court will allow attorneys’ fees and costs from

the settlement amount as follows:

               1. Unreimbursed costs:                         $1,481,478.00

               2. Administration fees up to:                  $250,000.00

               3. Incentive Awards:                           $3,000.00 to each of six class representatives

                    ($18,000.00)

               4. Attorneys’ Fees:                            $2,864,400.00

                                                              BY THIS COURT:


                                                              /s/ Michael M. Baylson
                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge

O:\13-MD-2437 - drywall\13md2437 IPP Action order re attorneys fees.docx
